           Case 3:19-cv-05911-RAJ Document 13 Filed 04/24/20 Page 1 of 2



1
                                                         THE HONORABLE RICHARD A. JONES
2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8

9                                                   )
     VINCENT C. HENNING                             ) Case No. C19-5911 RAJ
10                                                  )
                         Plaintiff,                 ) PROPOSED AGREED ORDER ON
11                                                  ) EAJA FEES AND COSTS
     vs.                                            )
12                                                  )
                                                    )
13
     COMMISSIONER OF SOCIAL SECURITY,               )
14                                                  )
                         Defendant.                 )
15                                                  )

16
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
17
     28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA
18
     attorney’s fees of $4,146.05 and costs of $400.00 are awarded to Plaintiff pursuant to
19
     Astrue v. Ratliff, 130 U.S. 2521 (2010) – for a total of $4,546.05. If it is determined that
20
     Plaintiff’s EAJA fees are not subject to any offset allowed under the Department of the
21

22   Treasury’s Offset Program, then the check for EAJA fees and costs shall be made

23   payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment of these amounts to

24

25
     AGREED ORDER RE EAJA FEES                - Page 1                MADDOX & LAFFOON, P.S.
     AND COSTS                                                        410-A South Capitol Way
                                                                      Olympia, WA. 98501
     [C19-5220 JCC]                                                   (360) 786-8276
          Case 3:19-cv-05911-RAJ Document 13 Filed 04/24/20 Page 2 of 2



1    Plaintiff’s attorney. Any check for EAJA fees shall be mailed to Plaintiff’s counsel,

2    JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA 98501.
3

4
     Dated this 24th day of April, 2020.
5

6

7
                                                      A
                                                      The Honorable Richard A. Jones
8                                                     United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     AGREED ORDER RE EAJA FEES                - Page 2               MADDOX & LAFFOON, P.S.
     AND COSTS                                                       410-A South Capitol Way
                                                                     Olympia, WA. 98501
     [C19-5220 JCC]                                                  (360) 786-8276
